Case 6:19-cv-02372-CEM-EJK Document 42 Filed 02/24/21 Page 1 of 2 PagelD 155

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

GEORGE DOUGLAS METZ, II
Plaintiff,
Vv. Case No. 6:19-cv-2372-CEM-EJK

ORANGE COUNTY SHERIFF JOHN W.
MINA, Individually and as Orange County
Sheriff, CORPORAL PATRICIO GORIS,
Badge 5001, and SERGEANT ROBERT
SVITAK, Badge 1272, and SERGEANT
JOHNSON

Defendants.
/

PLAINTIFF’S NOTICE OF DISCLOSURE OF EXPERT REPORTS
The Plaintiff, GEORGE DOUGLAS METZ, II, by and through his undersigned attorney,
and pursuant to Federal Rules of Civil Procedure 26(a)(2) and (e), submits this Notice of
Disclosure of Expert Reports.

1. Seth Gasser, M.D.
Tampa Bay Orthopedic Surgery Group
1100 W. Kennedy Blvd.
Tampa, FL 33606

Qualifications: Physician, licensed to practice in Florida. Board Certified in Orthopedic
Surgery

Substance of Opinions: Evidence of Plaintiff's medical condition, causation of medical
condition; treatment received and required for the medical condition; cost of such
medical treatment received and required, physical restrictions and limitations resulting
from such medical conditions; and, permanency and impairment rating per the AMA
Guidelines due to such medical conditions, and any and all other opinions elicited as a
result of the examination, diagnosis and treatment of Plaintiff.

2. Flora Stepansky, M.D.
Advanced Diagnostic Group
3104 W. Waters Ave. #106
Tampa, FL 33614

Qualifications: Physician, licensed to practice in Florida. Specialized Orthopedic, Spine
and Sports Medicine Radiologist; Fellowship Trained, Board Certified
Case 6:19-cv-02372-CEM-EJK Document 42 Filed 02/24/21 Page 2 of 2 PagelD 156

Substance of Opinions: Evidence of Plaintiff's medical condition, diagnosis and cause of
such medical condition, and any and all other opinions elicited as a result of the
examination, diagnosis and treatment of Plaintiff.

3. Jessica Pintos-Leggett, PTA
Cora Physical Therapy
5036 SE 110 Street, Suite 101
Belleview, FL 34420-3759

Qualifications: Physical Therapy Assistant, Licensed to practice in Florida.

Substance of Opinions: Evidence of Plaintiff's receipt of physical therapy, duration of
such care and treatment; and, results of such care and treatment, and any and all other
opinions elicited as a result of the examination, diagnosis, and treatment of Plaintiff.

4. Dhavalkumar Modi, PT
Cora Physical Therapy
5036 SE 110 Street, Suite 101
Belleview, FL 34420-3759
Qualifications: Physical Therapist, Licensed to practice in Florida.
Substance of Opinions: Evidence of Plaintiff's receipt of physical therapy, duration of

such care and treatment; and, results of such care and treatment, and any and all other
opinions elicited as a result of the examination, diagnosis, and treatment of Plaintiff.

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that on 24" day of February, 2021, I electronically filed this
document with the Clerk of the Court by using the CM/ECF System, which will forward
electronic copies to Bruce R. Bogan, Esquire (bbogan@hilyardlawfirm.com), and to Melissa J.

Sydow, Esquire (mysdow@hilyardlawfirm.com), Hilyard, Bogan & Palmer, P.A., P.O. Box

 

4973, Orlando, FL 32802-4973.

/s/ Vincent R. Pawlowski
VINCENT R. PAWLOWSKI
litigation@megajustice.com
Florida Bar Number 0747718
The Pawlowski Mastrilli Law Group
1718 E. 7" Ave., Suite 201
Tampa, FL 33605
(813) 242-4404
Attorney for Plaintiff

 
